As plaintiff came out of an Automat he fell over a “ Danger ” sign *726on the sidewalk near the entrance. The conclusion implicit in the verdict, that the sign was not placed on the job in the manner required by the provisions of section B26-31.0 of the Administrative Code, was contrary to the weight of the credible evidence. The judgment appealed from should be modified, on the law and on the facts, to the extent of vacating the judgment and ordering a new trial as against the defendant Harlem River Truckmen & Riggers, Inc., with costs to abide the event and, as so modified, affirmed. Concur — Botein, P. J., Rabin, M. M, Frank, Valente and Stevens, JJ.